Exhibit 32.1 CERTIFICATE PURSUANT TO 18 U.S.C. SECTION 1350, SECTION -OXLEY ACT OF 2002 I, Lawrence Helson, Chief Executive Officer and Chief Financial Officer, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Annual Report on Form 10-K for the year ended December 31, 2012 (the "Report") fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of SignPath Pharma Inc. Dated March 29, 2013 By: /s/ Lawrence Helson Lawrence Helson Chief Executive Officer and Chief Financial Officer
